Rehearing denied and former opinion modified June 25, 1929.                       ON PETITION FOR REHEARING. 278 P. 986
In the main we are satisfied with the conclusion reached in this case, but think it was error to affirm the decree of the lower court without modification, since it was there decreed "that defendants and each of them be permanently enjoined from at any time in the future attempting to cause execution to issue on said judgment."
Counsel well contends that the defendants should not be deprived of the statutory right to levy on the property in question whenever the homestead is abandoned or relinquished. The decree will be modified so as to enjoin defendants from having execution issue until such time as the homestead is abandoned or relinquished. Neither party will recover costs or disbursements. It is not deemed necessary to order a rehearing thus to modify the decree.
REHEARING DENIED. MODIFIED. RESPONDENT'S PETITION FOR REHEARING DENIED.
COSHOW, C.J., and BEAN, J., concur.
BROWN, J., absent. *Page 530